To the Honourable Robert Johnson, Esq., Governour etca., and to the rest of true and absolute Lords and Proprietors Deputies now sitting in Chancery.
Humbly Complaining Sheweth unto your Honours Your Orator Jacob Yorkson of Berkley County in the Province of South Carolina Planter That about the year of our Lord One thousand Seven hundred and Eleven Your Orator was possessed of one Negroe boy named Robin of the value then of Eighty Pounds in pieces of Eight and having occasion to borrow some moneys Your Orator took up of one Grace Buckley Widow the sum of Twenty Six pounds in Carolina Bills and for Securing the payment thereof by some Indenture of Mortgage or other Deed or Instrument in Writing purporting to be a Mortgage bearing date sometime about the Year aforesaid Your Orator did Bargain Sell and Deliver the said Negroe Boy Robin unto the said Grace Buckley her Executors Administrators and Assignes with a Provisoe nevertheless in the same Indenture or Deed of Mortgage contained for Redemption thereof in a year next Ensuing the Date of the said Mortgage or thereabouts as in and by the same Indenture or Deed of Mortgage had your Orator the same to produce would more fully appear And your Orator further Sheweth unto your Honours That about the Time when the money became due Your Orator offered to pay the Said moneys but the said Grace then Alledging she was *255not in haste for her Said moneys and that it would be a great kindness to her (she having but a few hands) to let the said Negroe continue with her till she was capable and had an opportunity of buying one in his Room and that she would be extreamly Streightned if he insisted to take away his Negroe And your Orator having a great Friendship and Esteem for the said Grace Buckley, and to do her a Kindness in that particular did consent thereto And your Orator hath frequently year after year applyed himself to the said Grace for his Negroe she putting off your Orator with fair Speeches telling him he was in no great want of him and that his Negroe should be forthcoming whenever your Orator desired the same. And that she would take no manner of Advantage of his Mortgage if he would be so kind to let his Negroe continue with her till she was capable of buying another Alleadging Your Orator might take his own Leisure for the payment of her money. And your Orator not doubting of the Sincerity of the said Grace and thinking his permitting the Said Negroe to Continue with her might do her a great piece of Service Your Orator in meer friendship then desiring nothing of her for his said Negroes Labour and Service Your Orator was prevailed on to let her have the use of Said Negroe from time to time till about the breaking out of the Indian Warr when your Orator had some suspicion that the said Grace Buckley intended to deal unjustly by your Orator and take the Advantage of his Mortgage and of his not Redeeming the said Negroe But the said Grace Buckley then assured your Orator that in some such short time he should have him without fail but that she would not spare him then her Negroes being employed about her Silk Wormes But now so it is, May it please your Honours That the said Grace Buckley Combining with divers Persons unknown to your Orator and being advised as she says that your Orator hath forfeited his Negroe by not Complying with his Mortgage Refuses to deliver up your Orator his said Negroe and keeps the same for the said Twenty Seven Pounds for which your Orator hath been offered Three hundred pounds And your Orator Insists and from the time He peremptorily Insisted to have his said Negroe which is above two years since the Hire of the said Negroe amounted to more than the said Twenty [blank] pounds But your Orator Admitts that for all or most of the time before he Consented out of Friendship to the said Defendant to let her have the hire gratis only abating the Interest of the said Twenty [blank] pounds All which actings and Doings of the said Grace Buckley are contrary to all Equity and Good Conscience and forasmuch as matters of this nature are properly relievable in a Court of Equity before your Honours To the End therefore that the said Grace Buckley may on her Corporal Oath to be taken on the Holy Evangelists sett forth and Discover the Truth of all and Singular the premisses as if the same were herein over again repeated and Interrogated And more particularly whether your Orator was not possessed of the Said Negroe boy named Robin as of his proper Goods and Chattels and whether your Orator did not mortgage the said Negroe boy for securing the payment of the said Twenty [blank] Pounds And whether *256your Orator hath not frequently offered to redeem the said Negroe as herein before is sett forth And whether the said Defendant did not desire the Said Negroe might Continue with her till such time as she was able to gett or purchase another in his Room Alleadging your Orator might Redeem him whenever he should think fit And why doth the said Defendant now Refuse to Deliver him up when your Orator is ready to pay whatever shall appear to be due on Said Mortgage Wherefore that your orator may have Liberty to Redeem the Said Negroe and the said Defendant may be Compelled by this Honourable Court to Deliver your orator his said Negroe on his payment of what shall appear to be due to the Said Defendant and your Orator Relieved in all and singular the premisses May it please your Honours to grant unto your Orator the Writ of Subpoena to be directed to the said Grace Buckley Requiring her at a Certain day and under a Certain pain therein to be limited personally to be and appear before your Honours in this Honourable Court then and there true plain distinct and perfect answer to make to all and singular the said premisses and further to stand to and abide such order and Decree as to your Honours shall seem fitt And your Orator will ever pray etca.
Rich: Allein